Citation Nr: 1110417	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a head injury with headaches. 

2.  Entitlement to an increased compensable rating for scar, post excision of a cyst of the left shoulder. 

3.  Entitlement to service connection for bursitis of the left shoulder. 


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from July 1974 to March 1977 and United States Navy from April 1977 to April 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO declined to reopen a previously denied claim for service connection for residuals of a head injury with headaches.  The RO also continued a noncompensable evaluation assigned to the service-connected scar of the left shoulder, and denied service connection for left shoulder bursitis.  The Veteran appealed the RO's January 2007 rating action to the Board.  Jurisdiction of the claims file current resides with the Boston, Massachusetts RO.  

In December 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is contained in the claims file.

The issue of entitlement to service connection for bursitis of the left shoulder is  addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 1981 rating decision, the RO denied service connection for residuals of a head injury with headaches, noting that while VA had diagnosed the Veteran with headaches following an in-service head injury, his service treatment records were negative for any evidence of head trauma.  The Veteran was informed of the RO's decision that same month, but he did not appeal. 

2.  Evidence received since the RO's final and unappealed April 1981 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a head injury with headaches. 

3.  The competent and probative evidence of record shows that the Veteran has residuals of a head injury, namely headaches, as a result of in-service head trauma.

4.  The competent and probative evidence of record shows that the service-connected scar, post-excision of a cyst of the left shoulder measures 2.5 by 0.5 centimeters is non-painful, stable, superficial, and does not result in any limitation of left shoulder range of motion.


CONCLUSIONS OF LAW

1.  An April 1981 rating decision, wherein the RO denied service connection for residuals of a head injury with headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2010).

2.  New and material evidence has been received to reopen a previously denied claim for service connection for residuals of a head injury with headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).

3.  Residuals of a head injury with headaches were incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



4.  The criteria for an increased compensable rating for scar, post excision of a cyst of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

Regarding the new and material evidence claim on appeal, given the results favorable to the Veteran in the decision below, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.

Concerning the increased evaluation claim on appeal, by a July 2006 pre-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate this claim.  The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the increased evaluation claim.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, in the above-cited July 2006 letter, notice as to the increased evaluation claim was provided before the appealed January 2007 rating decision was issued.  Pelegrini, supra. 

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009), the Court clarified VA's notice obligations in increased rating claims.  In that case, the Federal Circuit found that, at a minimum, adequate VCAA notice requires that VA notify the claimant that, to substantiate such a claim:  (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes.  Id.

Via the above-cited July 2006 letter, the RO informed the Veteran that medical or lay evidence could be submitted to substantiate his increased evaluation claim and provided specific examples.  The letter stated that such evidence should describe the nature, severity and duration of his symptoms or the impact of the condition on his employment.  It also notified the Veteran that he may submit statements from his current or former employers.  This letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores.  Id.

In addition, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the above-cited letter, VA informed the Veteran of the Dingess elements.

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the increased evaluation claim analyzed in the decision below.  The record includes service treatment records (STRs), private and VA treatment and examination records, and hearing testimony of the Veteran.  In August 2006, VA examined the Veteran to determine the current severity of his service-connected left shoulder scar.  A copy of this VA examination report is contained in the claims file.

The Board has also considered whether a remand is necessary to obtain VA treatment records from a VA facility in South Carolina that concern treatment, in part, for the service-connected left shoulder scar two months after the Veteran was discharged from military service in 1979.  ((See Transcript (T.) at page (pg.) 9)).  
However, because this VA treatment was received several decades ago and as the instant increased evaluation claim is concerned with the Veteran's current severity (italics added for emphasis) of the service-connected left shoulder scar, these records are not relevant to this claim.  As such, a remand to attempt to obtain these VA records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran are to be avoided).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that has not  been obtained and that is necessary for a fair adjudication of the increased evaluation claim decided in the decision below. 


II. New and Material Evidence Claim

The Veteran contends that he has headaches, primarily migraines, that had their onset after he sustained in-service head trauma.  He maintains that the headaches have remained constant since service discharge, as often as two times a week, and that he has self-medicated them with over-the-counter medications.  ((T. at pages (pgs.) 17-19)).  

The Board finds that new and material evidence has been received to reopen the previously denied claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).



In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

The claim was previously considered and last finally denied by the RO in an April 1981 rating decision.  The Veteran did not perfect a timely appeal and, as such, the April 1981 decision represents a final decision.  38 U.S.C.A. § 7105(a).

In the appealed January 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the Veteran's previously denied claim.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue in the analysis below.

In the final April 1981 rating action, the RO inaccurately concluded that the Veteran's STRs were devoid of any clinical findings of head trauma.  However, a more accurate and in-depth review of the Veteran's STRs from his initial period of active military service in the United States Marine Corps show that in early March 1976, the Veteran suffered a contusion of the right occiput after he was hit in the head and mouth by an unknown object in Okinawa, Japan.  The Veteran was not knocked unconscious.  After the incident, he complained of having headaches.  (See STRs, dated in early and mid-March 1976).  A March 1979 service discharge examination report shows that the Veteran's head was evaluated as "normal."  Thus, in light of the above-cited STRs findings, the Board finds the RO's April 1981 denial of the claim for service connection for residuals of a head injury with headaches to have been formulated on an inaccurate factual basis (i.e., no in-service evidence of head trauma). 

The evidence submitted since the final April 1981 rating action includes, in part, December 2010 credible testimony of the Veteran of the in-service head trauma and continuity of symptomatology of having had headaches since that time.  The Veteran also submitted a private treatment record, dated in March 2010, reflecting that he had chronic headaches, which he characterized as migraines.

Since the newly received testimony includes a reported history of in service head trauma, which is confirmed by the Veteran's STRS, and newly received medical records showing that the Veteran has continued to complain of headaches, this evidence is material to the claim.  Therefore, the evidence provided by the Veteran is both new and material, and the claim of entitlement to service connection for residuals of a head injury with headaches is reopened.

After having considered the claim in light of the evidence of record and the applicable law, the Board finds that the competent and probative evidence of record supports an award for service connection for residuals of a head injury with headaches.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for service connection are as follows:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The crucial inquiry is whether the Veteran currently has residuals of a head injury with headaches that are due, or are otherwise traceable to, any in-service head trauma.  As noted in the preceding analysis, the Veteran's STRs show that in early March 1976, he suffered a contusion of the right occiput after he was hit in the head and mouth by an unknown object in Okinawa, Japan.  He was not knocked unconscious, but he experienced headaches.  (See STRs, dated in early and mid-March 1976).  A March 1979 service discharge examination report shows that the Veteran's head was evaluated as "normal." 

Crucially, when a VA neurologist examined the Veteran in January 1981, less than two years after service separation in April 1979, the physician noted an in-service history with respect to the Veteran's head trauma that is consistent with the above-cited STRs.  The Veteran stated that after the in-service head trauma, he experienced headaches and dizziness in 1977 and 1979.  The Veteran reported that his headaches had continued ever since the in-service head injury.  The VA neurologist diagnosed the Veteran with headaches and dizziness following a head injury.  (See January 1981 VA examination report). 

In December 2010, the Veteran testified that he had continuously had headaches ever since the in-service head trauma.  The Veteran is competent to make such an assertion.  At the hearing, he submitted a March 2010 private treatment record, showing that he had continued to complain of chronic headaches, which he characterized as migraines.  (See March 2010 treatment report, prepared by Thomas Jaquith-Houston, M. D.). 

The Board finds that the medical evidence of record is sufficient to warrant a grant of service connection for residuals of a head injury with headaches.  The record clearly establishes that the Veteran sustained in-service head trauma and that he has continuously suffered from headaches since service discharge.  While the record is absent for medical treatment for headaches from January 1981 to March 2010, this is consistent with the Veteran's credible testimony that he has self-treated his headaches with over-the-counter medications.  (T. at pg. 22). 

The record also contains competent medical evidence of a VA neurologist who, within less than two years of the Veteran being discharged from military service, initially diagnosed him as having headaches and dizziness following an in-service head injury.  There is no other medical opinion of record that refutes the January 1981 examiner's conclusion.  

Thus, the Veteran's contention that he has had headaches ever since he sustained in-service head trauma and that he has continued to self-medicated them with over-the-counter medications is consistent with his STRs, the conclusions of a January 1981 VA neurologist and his December 2010 testimony.

Therefore, the Board finds that the evidence is in favor of the grant of service connection for residuals of a head injury with headaches.  The claim is accordingly granted in full.





III. Increased Evaluation Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2010).  "Staged" ratings, however, are appropriate in increased rating claims when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant the assignment of different ratings for each distinct period.  The relevant focus for adjudicating an increased rating claim, such as here, is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Veteran contends that his service-connected left shoulder scar is more severely disabling than that reflected by the currently assigned noncompensable rating and that an increased compensable rating is warranted.   



In June 2006, VA received the Veteran's claim for an increased rating for his service-connected scar, post excision of a cyst of the left shoulder.

In the appealed January 2007 rating action, the RO continued a noncompensable evaluation assigned to this disability.  The Veteran appealed this determination to the Board.

The RO has assigned a noncompensable rating to the service- connected scar of the left shoulder under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.  Under that code, a minimum 10 percent rating will be assigned for one or two scars that are unstable or painful.  A 20 percent rating will be assigned for three or four scars that are unstable or painful.  A maximum 30 percent rating will be assigned for five or more scars that are unstable or painful.  Note (1) defines a superficial scar as one not associated with underlying soft tissue damage.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars; and Note (3) Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Id.

The Board finds that the preponderance of the competent and probative evidence of record is against an increased compensable rating for the service-connected scar of the left shoulder at anytime during the appeal period.

The Board must make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

During a December 2010 hearing, the Veteran testified that his left shoulder scar was non-painful, was tight on range of motion and occasionally itched, especially in the heat.  (T. at pgs. 4- 6).  The Board finds this assertion credible and supported by clinical findings noted at an August 2006 VA examination.  At this examination, the examining physician noted that the Veteran had "scars" post excision of a cyst of the left shoulder as a result of a fall during military service in 1978.  Upon physical examination of the left shoulder, there was a level scar present at the left scapular area that measured 2.5 by 0.5 centimeters.  There was no evidence of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of left shoulder range of motion from the above-cited scar.  The left shoulder was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The Veteran was diagnosed with scars post excision of a cyst on the left shoulder.  

Private treatment records, dated from March to October 2010, do not contain any clinical findings relating to the left shoulder scar.  

In evaluating the Veteran's service-connected left shoulder scar under DC 7804, the Board finds that an increased rating is not warranted.  An August 2006 VA examiner found, and the Veteran acknowledged in his testimony before the undersigned, that the service-connected left shoulder scar was not tender or painful.  Thus, a higher increased compensable rating under this code is not warranted. 

The Board will now turn and evaluate the service-connected left shoulder under alterative Diagnostic Codes to determine whether an increased compensable evaluation is warranted. 

DC 7801 provides for disability ratings for scars, other than of the head, face, or neck, that are deep and cause limited motion.  Notes which follow the criteria for that code explain that a "deep" scar is one associated with underlying tissue damage.  As the August 2006 VA examiner specifically found that there was no evidence of adherence or tissue loss as a result of the service-connected left shoulder scar, DC 7801 is not applicable to this case.

Under DC 7802, a maximum 10 percent disability rating is assigned for scars, other than of the head, face, or neck, that are superficial and do not cause limited motion, and encompass an area of 144 square inches or more.  Here, while the left shoulder scar is superficial and does not cause limited range of left shoulder motion, it does not encompass an area of 144 square inches or more.  Upon physical examination in August 2006, the left shoulder scar measured 2.5 by 0.5 centimeters.  Thus, DC 7802 does not provide a basis for an increased compensable evaluation for the service-connected left shoulder scar. 

Under DC 7803, a maximum evaluation of 10 percent is assigned in cases of superficial and unstable scars.  A "superficial" scar is one not associated with underlying soft tissue damage, whereas an "unstable" scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Here, because the above-cited VA examiner specifically concluded that there was no evidence of instability with respect to the left shoulder scar, DC 7803 would not provide the Veteran with an increased compensable evaluation. 

Also, under DC 7805, other scars may be limited on the basis of limitation of function of the affected part.  The evidence in this case, however, does not show any limitation of function that arises from the Veteran's left shoulder scar.  The Veteran demonstrated full range of left shoulder motion during an August 2006 VA examination.  Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I. 

As there are no other diagnostic codes applicable to the Veteran's scar of the left shoulder, the Board finds that he is not entitled to an increased compensable rating at anytime during the appeal period.  

The Board has considered whether a higher rating might be warranted at any period of time during the pendency of this appeal.  Hart, supra.  However, the weight of the credible evidence demonstrates that during the entire appeal period the Veteran's service-connected scar of the left shoulder has warranted a noncompensable rating.

Finally, the Veteran has not submitted evidence showing that his left shoulder scar has markedly interfered with his employment status beyond that interference already contemplated by the assigned noncompensable evaluation.  Additionally, there is no indication that this disorder has necessitated any period of hospitalization during the pendency of this appeal.  Thus, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008). 

The Court has held that the question of a total disability rating based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). The Federal Circuit has recently held that TDIU is not raised in an increase rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, there is no evidence of unemployability.  On the contrary, a March 2010 private treatment report reflects that the Veteran was employed in a job working with fumes.  Hence further consideration of TDIU is not warranted.

Overall, the evidence does not support the assignment of an increased compensable disability rating for the service-connected scar of the left shoulder.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for residuals of a head injury with headaches is granted. 

An increased compensable rating for scar, post excision of a cyst of the left shoulder is denied. 


REMAND

The Board finds that additional substantive development on the claim for service connection for left shoulder bursitis is warranted prior to further appellate review of the claim.

The Veteran seeks service connection for bursitis of the right shoulder.  He maintains that ever since he underwent an operation to have a cyst removed from his left shoulder during military service, he has had pain in the left shoulder that developed into bursitis. 

Service treatment records show that in January 1979, the Veteran had a lump from the back of his left shoulder excised.  In February 1979, the Veteran was seen for questionable post-operation muscle cramps and bursitis of the left shoulder.  A March 1979 service discharge examination report reflects that the Veteran's upper extremities were evaluated as "normal."  

Although the Veteran underwent a VA examination in August 2006, the examination report is unclear as to the presence of a disorder.  While the examiner stated that as a result of the service-connected left shoulder scar, the Veteran's functional impairment was "bursitis left shoulder, " the examiner's sole diagnosis was scars post-excision of a cyst of the left shoulder.  Given the examiner's lack of clarity, the Board finds that another VA examination is warranted to determine the etiology of any currently present left shoulder bursitis.  

In addition, during his December 2010 hearing before the undersigned, the Veteran testified that two months after he was discharged from military service in April 1979, he had sought treatment for muscular-type problems in his left shoulder from a VA Medical Center (VAMC) in South Carolina.  (T. at pg. 9).  Because VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim, the AMC/RO will be directed to obtain these treatment records.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Also, during the above-referenced hearing, the Veteran testified that around 2005, he had sought treatment from Dr. Elizabeth Westfall and a "Dr. Joiner" at the Family Practice in Marlborough, Massachusetts.  (T. at pgs. 13-15).  These records have not been associated with the claims file.   As these records may contain evidence showing that the Veteran currently has bursitis of the left shoulder that is related to military service, they should be obtained and associated with the claims file.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO must contact the Veteran and ask him to provide the specific name of the VAMC in South Carolina where he obtained treatment for his left shoulder in approximately June 1979.  Upon receipt of the above-requested information, the RO must obtain all treatment records pertaining to the Veteran from the specified VAMC.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The Veteran should be requested to sign a release enabling VA to obtain all treatment records, dating from 2005 to the present, from the Family Practice, 401 Boston Pond Road, Marlborough, Massachusetts.  If the Veteran returns the requested authorization, these records should be obtained.  If they cannot be obtained, the efforts to obtain them should be documented in the claims file.

3.  After the development requested above has been completed and any additional medical evidence has been associated with the claims file, the RO/AMC must schedule the Veteran for a VA orthopedic examination by an appropriate examiner to determine the etiology of any left shoulder bursitis.  The following considerations will govern the examination:

a. The claims file must be provided to and reviewed by the examiner in conjunction with the examination. The examiner must indicate that a review of the claims file was made.  The examiner must respond to the following question and provide a full statement of the basis for the conclusion(s) reached:

Does the Veteran currently have bursitis of the left shoulder that is etiologically related to, or had its onset during, his period of active military service or within the initial post-service year?

b. All opinions expressed must be accompanied by supporting rationale, with reference to the documented clinical history.

c. Although the examiner must review the claims folder, the examiner's attention is called to the following service and post-service treatment records:

(i) January 1979 STR, reflecting that the Veteran had a lump from the back of his left shoulder excised;  
(ii) February 1979 STRs, showing that the Veteran was seen for questionable post-operation muscle cramps and bursitis of the left shoulder;

(iii) March 1979 service discharge examination report reflecting that the Veteran's upper extremities were evaluated as "normal;" and,  

(iv) August 2006 VA examiner's statement that as a result of the service-connected left shoulder scar, the Veteran's functional impairment was "bursitis left shoulder."  A diagnosis of scars post-excision of a cyst of the left shoulder was recorded. 

4.  After the above-requested development has been completed, the RO should readjudicate the claim for service connection for left shoulder bursitis.  If the claim is denied, the RO must issue a supplemental statement of the case to the Veteran and his representative that addresses all of the evidence received after issuance of a February 2008 statement of the case, and provide them with an opportunity to respond, before the case is returned to the Board.

The purpose of this remand is to assist the Veteran with the substantive development of his claim for service connection for left shoulder bursitis.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


